DETAILED ACTION
This office action is in response to communication filed on February 21, 2022.

Response to Amendment
Amendments filed on February 21, 2022 have been entered.
The specification has been amended.
Claims 1, 3, 8-9, 11-13, 17 and 19-20 have been amended.
Claim 2 remains cancelled.
Claims 1 and 3-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 10), filed on 02/21/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn.

Applicant’s arguments, see Remarks (p. 10), filed on 02/21/2022, with respect to the objections to claims 1, 3, 8-9, 11-13, 17 and 19-20 have been fully considered. In view of the amendments, the objections have been withdrawn.

Applicant’s arguments, see Remarks (p. 10), filed on 02/21/2022, with respect to the rejections of claims 1 and 3-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered. In view of the amendments, the rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Ross Flynt (Reg. No. 72817), applicant’s representative, on 03/03/2022.
The application has been amended as follows: 

Regarding the Specification:
[0021]: language “Adjusting least one orientation of the transmitter and EM receivers (e.g., tilt angles) may provide a better ranging measurement” is replaced by “Adjusting at least one orientation of the transmitter and EM receivers (e.g., tilt angles) may provide a better ranging measurement”.
[0032]: language “In examples, EM ranging tool 124 may comprise a transmitters 136 and EM receivers 138 and 140. It should be noted that EM ranging tool 124 may comprise a plurality of transmitters 136 and/or a plurality of EM receivers 138 and 140. The plurality of transmitters 130 and the plurality of EM receivers 138 and 140 may be disposed along a longitudinal axis of the EM ranging tool 124. The plurality of transmitter 136 may include a magnetic source … The transmitters 130 may include coil antenna and solenoids … The EM ranging tool 124 (shown in FIG. 1 ) may be operated in real-time, including downhole processing for a range and direction to a target wellbore 4 (shown in FIG. 1), which may allow integration with survey data” is replaced by “In transmitter 136 and EM receivers 138 and 140. It should be noted that EM ranging tool 124 may comprise a plurality of transmitters 136 and/or a plurality of EM receivers 138 and 140. The plurality of transmitters 136 and the plurality of EM receivers 138 and 140 may be disposed along a longitudinal axis of the EM ranging tool 124. The plurality of transmitters 136 may include a magnetic source … The transmitter 136 may include coil antenna and solenoids … The EM ranging tool 124 (shown in FIG. 1 ) may be operated in real-time, including downhole processing for a range and direction to a target wellbore [[4]]104 (shown in FIG. 1), which may allow integration with survey data”.
[0038]: language “Vmeas may be the voltage measured by the sensors. D, θ, ϕ and n may be the distance, inclination and azimuth angle to the target wellbore 4 (not shown) and target orientation, respectively” is replaced by “Vmeas may be the voltage measured by the sensors. D, θ, ϕ and n may be the distance, inclination and azimuth angle to the target wellbore [[4]]104  (not shown) and target orientation, respectively”.
[0044]: language “In order to accomplish this, receiver tilt angle or orientation may be adjusted such that the target wellbore 4 may be in the same plane with the receiver coil (e.g., EM receivers 138, 140)” is replaced by “In order to accomplish this, receiver tilt angle or orientation may be adjusted such that the target wellbore [[4]]104   may be in the same plane with the receiver coil (e.g., EM receivers 138, 140)”.

Regarding claim 11:
Claim language “measuring at least one component of the electromagnetic signal from the target wellbore with the electromagnetic receiver” is replaced by “measuring at least one component of the electromagnetic signal from the target wellbore with the at least two electromagnetic receivers”.
Claim language “adjusting tilt angles of the at least two electromagnetic receivers to, at least partially, cancel direct signal coupling between the electromagnetic transmitter and the at least two electromagnetic receivers; and” is replaced by “adjusting the at least one orientation of the at least two electromagnetic receivers to, at least partially, cancel direct signal coupling between the electromagnetic transmitter and the at least two electromagnetic receivers; 

Regarding claim 14:
Claim language is replaced by “The method of claim 11, wherein adjusting the at least one orientation of the electromagnetic transmitter and adjusting the at least one orientation of the at least two electromagnetic receivers is done synthetically”.

Regarding claim 15:
Claim language is replaced by “The method of claim 11, wherein adjusting the at least one orientation of the electromagnetic transmitter and adjusting the at least one orientation of the at least two electromagnetic receivers is done mechanically”.

Regarding claim 17:
Claim language “adjust its orientation to optimize sensitivity to the current on the target wellbore” is replaced by “adjust at least one orientation of the electromagnetic receiver to optimize sensitivity to the current on the target wellbore”.
Claim language “adjust its orientation to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver;” is replaced by “adjust the at least one orientation of the electromagnetic receiver to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver; and”.

Examiner’s Note
Claims 1 and 3-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception but instead it recites a method of utilizing a particular machine (i.e., electromagnetic ranging tool comprising an electromagnetic transmitter and an electromagnetic receiver), therefore the claim is eligible at Prong One of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

Regarding the dependent claims 3-10, 12-16 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. (Currently Amended)
Bittar (US 20110308794 A1, IDS record) discloses:
A method (Fig. 5) for electromagnetic ranging of a target wellbore (Fig. 1, item 19, [0016], [0031]: a ranging method to detect nearby conductors, such as in an existing well, is described), comprising: 
drilling a well (Fig. 1, item 16) with a bottom hole assembly ([0016]-[0018]: a bottom-hole assembly is used to drill a borehole), wherein the bottom hole assembly comprises an electromagnetic ranging tool (Fig. 1, item 26 – “ranging tool”, [0017]-[0019]: the bottom-hole assembly disposed in the wellbore includes an electromagnetic ranging tool), wherein the electromagnetic ranging tool comprises an electromagnetic transmitter (Fig. 2, item 204 – “transmit antenna”) and an electromagnetic receiver (Fig. 2, items 210 and 212 – “receive antenna”, [0022]: ranging tool includes transmitter and receivers); 
ranging tool transmits electromagnetic signals using the transmit antenna to induce a current in nearby conductors for ranging purposes, which implies that the signal travels through the formation (exciting the subterranean formation)); 
measuring at least one component of the electromagnetic signal from the target wellbore with the electromagnetic receiver to locate the target wellbore (Fig. 5, item 504, [0019], [0032]: ranging tool collects measurements of the resulting field (at least one component of the electromagnetic signal from the target wellbore) by measuring the response of each receiver (see also [0024]), the measurements being used to determine distance and direction to the nearby conductors (target wellbore); examiner interprets that by determining the distance and direction to the nearby conductor, the conductor can be located);
exciting the target wellbore with the electromagnetic transmitter with a second electromagnetic signal (Fig. 5, item 504, [0019], [0032]: ranging tool transmits electromagnetic signals using the transmit antenna for ranging purposes (with this process being repeated, see Fig. 5, items 508 and 516), which implies that the signal reaches the existing wellbore (exciting the target wellbore) in order to estimate distance (see [0016])); and 
determining at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the electromagnetic signal from the target wellbore using the measurements of the resulting field, the tool determines distance and direction to a target wellbore (see Fig. 1, item 48)).

Regarding adjusting at least one orientation of the electromagnetic transmitter to induce a current on the target wellbore and form an electromagnetic signal from the target wellbore, Donderici (US 20160273345 A1) teaches:
“In certain illustrative embodiments of the present disclosure, the angle of beacon 17 can be varied with respect to time to optimize the well path of approach. In one embodiment, the adjustment can be performed manually or automatically by an electrical system that determines the ideal angle based on the absolute and relative position of wells. In other embodiments, the orientation can also be adjusted to find or maintain the minimum or the maximum signal at the receiver in the other well. In yet other embodiments, the beacon orientation at which the maximum axial or total received fields are obtained can be maintained to optimize the guidance operation” ([0027]: angle of a beacon (transmitter) is varied manually or automatically to find and maintain the maximum signal at the receiver in the other well); and
 “Alternatively, using any of methods 700, 800 or 900, the system control center may adjust the direction of the beacon before or after the first magnetic field measurement is obtained. To do so, the system control center first calculates the expected bit position and drilling orientation of the second wellbore 12 based upon survey data” ([0056]: adjustment of the direction of a beacon (transmitter) for ranging determination (see [0001]) is implemented before performing measurements, the adjustment being performed by calculating position and orientation information of the wellbores).

Regarding the adjusting at least one orientation of the electromagnetic receiver to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver, Donderici (US 20130311094 A1, IDS record) teaches:
“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced magnetic field due to transmitter at the receiver location is perpendicular to that of the magnetic dipole associated with the receiver in free-space. This orientation can allow perfect cancellation of the direct field coupling” ([0060]: downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).

Bittar (US 20110308794 A1, IDS record) also teaches:
“As will become clear, the relative spacings and relative tilt angles can be varied as desired, so long as at least one of the transmit or receive antennas provides azimuthal sensitivity” ([0022]: tilt angles of transmitter-receiver antenna pairs can be varied to provide azimuthal sensitivity (see also [0034] regarding components of the measured signal being sensitive to a nearby casing in a homogenous medium))

	Wu (US 20150369952 A1) teaches:
an arrangement of transmitter and receiver can have their tilt angles adjusted to determine formation resistivity (see Abstract)).

Allen (US 20130241561 A1) teaches:
“a motor configured to move the transmitter antenna, the direction guidance antenna, the receiver antenna, or some combination thereof in order to change orientation for transmitting the electromagnetic energy or receiving the signal” (claim 10: an apparatus used to determine formation properties includes a motor configured to move transmitter or receiver antennas to change their orientation for transmission/reception of signals).

Guner (US 20140032116 A1) teaches:
“We expect that all of the principles used for detecting and tracking planar boundaries can be translated with small changes to provide detecting and tracking of cased wells. One significant difference is that optimal excitation of well casing occurs when the dipole is normal to the plane that contains both the dipole and the well casing (as evident from equation (3))” ([0047]: for detection and tracking of cased wells, optimal excitation of the well casing occurs when the dipole is normal to the plane that contains the well casing).


“adjusting at least one orientation of the electromagnetic receiver to optimize sensitivity to the current on the target wellbore,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 11. (Currently Amended)
Bittar (US 20110308794 A1, IDS record) discloses:
A method (Fig. 5) for electromagnetic ranging of a target wellbore (Fig. 1, item 19, [0016], [0031]: a ranging method to detect nearby conductors, such as in an existing well, is described), comprising: 
drilling a well (Fig. 1, item 16) with a bottom hole assembly ([0016]-[0018]: a bottom-hole assembly is used to drill a borehole), wherein the bottom hole assembly comprises an electromagnetic ranging tool (Fig. 1, item 26 – “ranging tool”, [0017]-[0019]: the bottom-hole assembly disposed in the wellbore includes an electromagnetic ranging tool), wherein the electromagnetic ranging tool comprises an electromagnetic transmitter (Fig. 2, item 204 – “transmit antenna”) and at least two electromagnetic receivers (Fig. 2, items 210 and 212 – “receive antenna”, [0022]: ranging tool includes transmitter and receivers); 
exciting a subterranean formation (Fig. 1, item 46) with the electromagnetic transmitter with a first electromagnetic signal to induce the current on the target wellbore and form the electromagnetic signal from the target wellbore (Fig. 5, item 504; [0019], ranging tool transmits electromagnetic signals using the transmit antenna to induce a current in nearby conductors for ranging purposes, which implies that the signal travels through the formation (exciting the subterranean formation)); 
measuring at least one component of the electromagnetic signal from the target wellbore with the electromagnetic receiver (Fig. 5, item 504, [0019], [0032]: ranging tool collects measurements of the resulting field (at least one component of the electromagnetic signal from the target wellbore) by measuring the response of each receiver (see also [0024]), the measurements being used to determine distance and direction to the nearby conductors (target wellbore); examiner interprets that by determining the distance and direction to the nearby conductor, the conductor can be located);
determining at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the electromagnetic signal from the target wellbore (Fig. 5, item 512, [0019], [0034]-[0035]: using the measurements of the resulting field, the tool determines distance and direction to a target wellbore (see Fig. 1, item 48));  
determining deviations in a path of the well drilled with the bottom hole assembly based, at least in part, on the at least one ranging parameter ([0041]: based on information about the distance to the casing string, a driller can determine drifting from a desired course); 
correcting a trajectory of the bottom hole assembly based, at least in part, on the determined deviations ([0041]: based on information about the distance to the casing string, a driller can determine drifting from a desired course and quickly initiate corrective action); and 
based on information about the distance to the casing string, a driller can determine drifting from a desired course and quickly initiate corrective action, which implies correcting path and continue drilling).  

Regarding adjusting at least one orientation of the electromagnetic transmitter to induce a current on the target wellbore and form an electromagnetic signal from the target wellbore, Donderici (US 20160273345 A1) teaches:
“In certain illustrative embodiments of the present disclosure, the angle of beacon 17 can be varied with respect to time to optimize the well path of approach. In one embodiment, the adjustment can be performed manually or automatically by an electrical system that determines the ideal angle based on the absolute and relative position of wells. In other embodiments, the orientation can also be adjusted to find or maintain the minimum or the maximum signal at the receiver in the other well. In yet other embodiments, the beacon orientation at which the maximum axial or total received fields are obtained can be maintained to optimize the guidance operation” ([0027]: angle of a beacon (transmitter) is varied manually or automatically to find and maintain the maximum signal at the receiver in the other well); and
 “Alternatively, using any of methods 700, 800 or 900, the system control center may adjust the direction of the beacon before or after the first magnetic field measurement is obtained. To do so, the system control center first calculates the expected bit position and drilling orientation of the second wellbore 12 based upon survey data” ([0056]: adjustment of the direction of a beacon (transmitter) for ranging determination (see [0001]) is implemented before performing measurements, the adjustment being performed by calculating position and orientation information of the wellbores).

Regarding adjusting tilt angles of the at least two electromagnetic receivers to, at least partially, cancel direct signal coupling between the electromagnetic transmitter and the at least two electromagnetic receivers, Donderici (US 20130311094 A1, IDS record) teaches:
“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced magnetic field due to transmitter at the receiver location is perpendicular to that of the magnetic dipole associated with the receiver in free-space. This orientation can allow perfect cancellation of the direct field coupling” ([0060]: downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).

Bittar (US 20110308794 A1, IDS record) also teaches:
“As will become clear, the relative spacings and relative tilt angles can be varied as desired, so long as at least one of the transmit or receive antennas provides azimuthal sensitivity” ([0022]: tilt angles of transmitter-receiver antenna pairs can be varied to provide azimuthal sensitivity (see also [0034] regarding components of the measured signal being sensitive to a nearby casing in a homogenous medium))

	Wu (US 20150369952 A1) teaches:
“The processing unit 120 can treat the arrangement of transmitter and receiver angles as having antennas whose tilt angle can operably be adjusted” ([0039]: an arrangement of transmitter and receiver can have their tilt angles adjusted to determine formation resistivity (see Abstract)).

Allen (US 20130241561 A1) teaches:
“a motor configured to move the transmitter antenna, the direction guidance antenna, the receiver antenna, or some combination thereof in order to change orientation for transmitting the electromagnetic energy or receiving the signal” (claim 10: an apparatus used to determine formation properties includes a motor configured to move transmitter or receiver antennas to change their orientation for transmission/reception of signals).

Guner (US 20140032116 A1) teaches:
“We expect that all of the principles used for detecting and tracking planar boundaries can be translated with small changes to provide detecting and tracking of cased wells. One significant difference is that optimal excitation of well casing occurs when the dipole is normal to the plane that contains both the dipole and the well casing (as evident from equation (3))” ([0047]: for detection and tracking of cased wells, optimal excitation of the well casing occurs when the dipole is normal to the plane that contains the well casing).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting at least one orientation of the at least two electromagnetic receivers to optimize sensitivity to the current on the target wellbore,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 17. (Currently Amended)
Bittar (US 20110308794 A1, IDS record) discloses:
A system (Fig. 1) comprising: 
an electromagnetic ranging tool (Fig. 1, item 26 – “ranging tool”, [0017]-[0019]: a bottom-hole assembly disposed in a borehole (Fig. 1, item 16) includes an electromagnetic ranging tool), wherein the electromagnetic ranging tool comprises: 
an electromagnetic transmitter (Fig. 2, item 204 – “transmit antenna”, [0022]: ranging tool includes a transmitter) that is configured to:
excite a subterranean formation (Fig. 1, item 46) with a first electromagnetic signal to induce the current on the target wellbore and form the electromagnetic signal from the target wellbore (Fig. 5, item 504; [0019], [0032]: ranging tool transmits electromagnetic signals using the transmit antenna to induce a current in nearby conductors for ranging purposes, which implies that the signal travels through the formation (exciting the subterranean formation));
 ranging tool includes a receiver) that is configured to:
measure at least one component of electromagnetic signal from the target wellbore to locate the target wellbore (Fig. 5, item 504, [0019], [0032]: ranging tool collects measurements of the resulting field (at least one component of the electromagnetic signal from the target wellbore) by measuring the response of each receiver (see also [0024]), the measurements being used to determine distance and direction to the nearby conductors (target wellbore); examiner interprets that by determining the distance and direction to the nearby conductor, the conductor can be located); and
an information handling system in signal communication with the electromagnetic ranging tool ([0019]: bottom-hole assembly includes a downhole controller, which employs measurements from the ranging tool to steer the drill bit), wherein the information handling system is operable to: 
determine at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the electromagnetic signal from the target wellbore (Fig. 5, item 512, [0019], [0034]-[0035]: using the measurements of the resulting field, the tool determines distance and direction to a target wellbore (see Fig. 1, item 48)).  

Regarding an electromagnetic transmitter that is configured to: adjust at least one orientation of the electromagnetic transmitter to induce a current on a target wellbore and 
“In certain illustrative embodiments of the present disclosure, the angle of beacon 17 can be varied with respect to time to optimize the well path of approach. In one embodiment, the adjustment can be performed manually or automatically by an electrical system that determines the ideal angle based on the absolute and relative position of wells. In other embodiments, the orientation can also be adjusted to find or maintain the minimum or the maximum signal at the receiver in the other well. In yet other embodiments, the beacon orientation at which the maximum axial or total received fields are obtained can be maintained to optimize the guidance operation” ([0027]: angle of a beacon (transmitter) is varied manually or automatically to find and maintain the maximum signal at the receiver in the other well); and
 “Alternatively, using any of methods 700, 800 or 900, the system control center may adjust the direction of the beacon before or after the first magnetic field measurement is obtained. To do so, the system control center first calculates the expected bit position and drilling orientation of the second wellbore 12 based upon survey data” ([0056]: adjustment of the direction of a beacon (transmitter) for ranging determination (see [0001]) is implemented before performing measurements, the adjustment being performed by calculating position and orientation information of the wellbores).

Regarding an electromagnetic receiver that is configured to: adjust its orientation to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver, Donderici (US 20130311094 A1, IDS record) teaches:
downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).

Bittar (US 20110308794 A1, IDS record) also teaches:
“As will become clear, the relative spacings and relative tilt angles can be varied as desired, so long as at least one of the transmit or receive antennas provides azimuthal sensitivity” ([0022]: tilt angles of transmitter-receiver antenna pairs can be varied to provide azimuthal sensitivity (see also [0034] regarding components of the measured signal being sensitive to a nearby casing in a homogenous medium))

	Wu (US 20150369952 A1) teaches:
“The processing unit 120 can treat the arrangement of transmitter and receiver angles as having antennas whose tilt angle can operably be adjusted” ([0039]: an arrangement of transmitter and receiver can have their tilt angles adjusted to determine formation resistivity (see Abstract)).


“a motor configured to move the transmitter antenna, the direction guidance antenna, the receiver antenna, or some combination thereof in order to change orientation for transmitting the electromagnetic energy or receiving the signal” (claim 10: an apparatus used to determine formation properties includes a motor configured to move transmitter or receiver antennas to change their orientation for transmission/reception of signals).

Guner (US 20140032116 A1) teaches:
“We expect that all of the principles used for detecting and tracking planar boundaries can be translated with small changes to provide detecting and tracking of cased wells. One significant difference is that optimal excitation of well casing occurs when the dipole is normal to the plane that contains both the dipole and the well casing (as evident from equation (3))” ([0047]: for detection and tracking of cased wells, optimal excitation of the well casing occurs when the dipole is normal to the plane that contains the well casing).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“an electromagnetic receiver that is configured to: adjust its orientation to optimize sensitivity to the current on the target wellbore,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claims 3-10, 12-16 and 18-20.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857